EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evelyn Defillo on June 2, 2022.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A biodegradable formulation comprising:
	a) from 5 to 22.5% hydrochloric acid;
	b) from 10 to 40% phosphoric acid;
	c) from 1.2 to 12% ammonium bifluoride;
	d) from 1 to 12% butyl cellosolve;
	e) from 1 to 12% ethoxylated lauryl alcohol;
	f) from 1 to 12% xanthan gum; and 
	g) at least 20% water.—

delete claim 2 and insert new claim 2 as follows:

--2.	The biodegradable formulation according to claim 1, wherein the formulation comprises 14% hydrochloric acid, 18% phosphoric acid, 3% ammonium bifluoride, 4.5% butyl cellosolve, 2% ethoxylated lauryl alcohol, 1% xanthan gum and at least 20% water.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach applicants’ specific combination of six active ingredients, particularly a highly acidic composition, in the proportions claimed, and so the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761